Citation Nr: 1425538	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-29 964A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Georgetown Memorial Hospital (GMH), on August 15, 2007. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina (MUSC), from August 16, 2007 to August 22, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.   

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, denied the claims of (1) entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH, on August 15, 2007, and (2) entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC, from August 16, 2007 to August 22, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that denied (1) entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH, on August 15, 2007, and (2) entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC, from August 16, 2007 to August 22, 2007, is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




